                   Case 1:20-cv-09671-JPC Document 8 Filed 01/28/21 Page 1 of 1


                                                                                   Joseph H. Mizrahi – Attorney
                                                                                   300 Cadman Plaza W, 12th Floor
                                                                                              Brooklyn, NY 11201
                                                                                 P: 929-575-4175 | F: 929-575-4195
                                                                                 E: joseph@cml.legal | W: cml.legal




                                                                      January 27, 2021


  VIA ECF
  Hon. Judge J. Peter Cronan
  United States District Judge
  Southern District of New York
  40 Centre Street
  New York, NY 10007


          Re:    Cruz v. Skoop, LLC, Civil Action No. 1:20-cv-09671-JPC

  Dear Judge Cronan,

         The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-
  referenced matter.

         The initial conference for this matter is set for February 4, 2021 at 10:00 a.m. It is now
  January 27, 2021 and Defendant has yet to appear in this case. By way of background, Plaintiff has
  attempted to serve Defendant without success and is in the process of ascertaining the correct
  address at which to serve Defendant.

          In light of the above, the undersigned requests that the upcoming Conference be adjourned
  as well as an additional 30 days in which to file an Affidavit of Service with the Court.

          Thank you for your time and consideration of the above request.


                                                                      Respectfully submitted,

                                                                      /s/ Joseph H. Mizrahi__
                                                                      Joseph H. Mizrahi, Esq.
This request is GRANTED. The IPTC scheduled for February 4, 2021 at
10:00 a.m. is adjourned to March 15, 2021 at 11:00 a.m.



SO ORDERED.
                            ___________________________
Date: January 27, 2021      JOHN P. CRONAN
      New York, New York    United States District Judge
